Citation Nr: 0707136	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 2001 to 
January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a right 
knee disability.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

In April 2004, the veteran testified before a Veterans Law 
Judge who is no longer a member of the Board.  She was sent a 
February 2006 letter offering her another hearing before an 
active Veterans Law Judge; however she failed to respond to 
that letter and her right to a new Board hearing is 
considered waived.  

This issue was originally presented to the Board in September 
2004, and again in May 2006.  On each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDING OF FACT

The competent medical evidence of record does not establish 
that any currently diagnosed right knee disability is 
etiologically related to any event of active service.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The July 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  No private medical treatment records were 
identified by the appellant.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in 
July 2005.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran seeks service connection for a right knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's October 2001 service entrance examination is 
negative for any abnormality of the right knee, and at that 
time she denied any history of a right knee disability.  In 
subsequent medical records, the veteran reported she 
sustained a right knee injury approximately 8 years prior to 
service.  However, the veteran has stated she did not seek a 
physician's treatment at that time, and no disability of the 
lower extremities was noted on medical examination for 
service entrance.  In the absence of any clear and 
unmistakable evidence to the contrary, the veteran is 
presumed to have been in sound condition at the time she was 
examined and accepted for military service.  See 38 U.S.C.A. 
§ 1111 (West 2002).  Therefore, no pre-existing right knee 
disability is acknowledged at this time in the present case.  

While on active duty, the veteran sought treatment in 
December 2001 for right knee pain.  She stated she felt a pop 
in her right knee while running.  However, she denied falling 
or any other injury.  Her chief symptom was pain on weight-
bearing.  On physical examination her right knee was tender 
on the medial and anterior aspects, without swelling, 
crepitus, instability, dislocation, or deformity.  X-rays of 
the right knee were also within normal limits, with no 
indication of fracture, dislocation, deformity, or soft 
tissue abnormality.  The final impression was of a right knee 
strain.  She was given a brace, crutches, and light duty.  
She was seen again for right knee pain later that same month.  
She again reported that she had twisted her right knee during 
physical training the previous week.  On examination, her 
knee was without swelling, locking, or effusion.  She walked 
with an antalgic gait.  X-rays of her right knee were again 
negative for bony defect.  Patellofemoral pain/contusion was 
diagnosed, and light duty was continued.  In January 2002, 
she once more sought treatment for right knee pain.  Her 
right knee was tender to palpation, and creaking crepitus was 
present over the quadricep tendon.  However, she was without 
weakness or instability of the joint.  The impression was of 
femoral tendonitis and questionable hypermoblity, and she was 
given pain medication and light duty.  The veteran was 
subsequently released from military service in January 2002.  

At her April 2004 personal hearing, the veteran stated she 
had experienced right knee pain on a constant basis since 
service.  She denied having received any private medical 
treatment for this disability however, citing financial 
concerns.  

A VA orthopedic examination was afforded the veteran in July 
2005.  Her claims folder, including her service medical 
records, was reviewed in conjunction with the examination.  
She reported a history of right knee pain following an in-
service injury to the knee in December 2001.  Since that 
time, she reportedly had experienced "popping" of the right 
kneecap in and out.  However, she denied needing a brace or 
other device, and she reported no private treatment or 
surgery for the knee.  On physical examination her posture 
and gait were normal, except the veteran dragged her left leg 
while walking.  The right knee was without swelling, edema, 
or effusion.  The knee also displayed no weakness, 
instability, redness, heat, abnormal movement, or guarded 
movement.  McMurray's, Lachman's, and drawer's tests were all 
negative.  There was no pain or tenderness in the joint, 
except for on movement of the patella downward.  Range of 
motion was from 0 to 130 degrees, without pain.  Some 
crepitus was present with extension of the leg.  This 
crepitus was present bilaterally.  X-rays of her right knee 
were essentially normal.  The final impression was of a 
normal right knee.  The examiner found no nexus between any 
current right knee pain and any disease or injury sustained 
during military service.  

An August 2005 MRI of the veteran's right knee indicated bone 
marrow edema involving the tibia and femur.  The right knee 
was otherwise negative, with intact ligaments and no bony 
abnormality.  Her bony edema could be secondary to a bony 
contusion or other etiology, according to the examiner.  The 
Board remanded the case to the RO in May 2006 in order for 
the VA examiner to express an opinion as to whether the bone 
marrow edema noted on MRI represented an underlying chronic 
disability, and if so, whether such a disability was related 
to the documented inservice right knee problems.  In a June 
2006 addendum to the MRI report, the VA physician who 
examined the veteran in July 2005 found it "not likely" the 
veteran's bone marrow edema was related to her right knee 
pain in service.  According to the examiner, such edema is 
usually the result of an acute injury, not a chronic 
condition, and such an injury was not noted within the 
veteran's service medical records.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
service connection claim for a right knee disability.  The 
veteran did seek treatment for right knee disabilities, later 
diagnosed as patellofemoral pain/contusion, a right knee 
strain, and femoral tendonitis, during military service.  
Following service, the veteran has been found to have a 
clinically normal right knee examination in 2005.  Further, 
as to the finding of bone marrow edema of the right knee, 
verified by MRI in August 2005, according to a VA physician 
who both examined the veteran and reviewed the claims folder, 
it was "not likely" the veteran's edema was related to any 
in-service right knee disorder as he stated that such edema 
is usually seen as a result of acute injury and not in a 
chronic condition.  The Board notes that although the 
examiner noted the veteran's reported preservice injury and 
no injury in service in the addendum, the Board emphasizes 
that the veteran's physical findings were otherwise negative 
on VA examination in July 2005, and the impression was of a 
normal right knee disability.  Further, the bone marrow edema 
was attributed more likely to an acute, not chronic, injury.  
Finally, the Board notes that in the absence of a medical 
nexus between any current right knee disability and an in-
service disease or injury, service connection for a right 
knee disability must be denied.  

The veteran has herself alleged that her current right knee 
disability is the result of a right knee injury sustained 
during military service.  However, as a layperson, she is not 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a right knee disability, 
as such a current disability was not sustained during active 
military service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a right knee disability 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


